DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Sasha Varghese on August 10th, 2022.
The application has been amended as follows:
IN THE CLAIMS:
--1.	(Currently Amended)  A compressor comprising:
	an impeller including a hub and a plurality of blades on an outer surface of the hub; and 
	a compressor housing configured to rotatably house the impeller,
	wherein the compressor housing comprises:
an intake flow path-forming section configured to form an intake flow path through which gas is introduced to the impeller from outside of the compressor housing;
a shroud portion including a shroud surface curved in a protruding manner to face the plurality of blades such that a gap is between the shroud portion and a tip side edge of each of the plurality of blades; and
a scroll flow path-forming section configured to form a scroll flow path through which the gas that has passed through the impeller is guided to the outside of the compressor housing, 
wherein at least one groove portion extending in a circumferential direction is defined in the shroud surface, 
wherein, in a cross-sectional view taken along an axis of the impeller, the at least one groove portion includes:
a downstream side wall surface, wherein a distance from the axis of the impeller to the downstream side wall surface increases toward an upstream side from a downstream side end portion of the at least one groove portion; and
an upstream side curved surface that is recessed between an upstream end of the downstream side wall surface and an upstream side end portion of the at least one groove portion, and configured to have a furthest upstream position which is further upstream than the upstream side end portion of the at least one groove portion, 
wherein the plurality of blades includes a plurality of full blades and a plurality of splitter blades, each of the plurality of splitter blades having a shorter extending length than each of the plurality of full blades,
wherein, in the cross-sectional view taken along the axis of the impeller, the at least one groove portion is configured to satisfy a condition of 0.2 ≤ Z/L ≤ 1.2, where L represents a distance from a hub end of a trailing edge of each of the plurality of full blades to a tip end of a leading edge of each of the plurality of full blades in an extending direction of the axis of the impeller, and Z represents a distance from the hub end of the trailing edge of each of the plurality of full blades to the upstream side end portion of the at least one groove portion in the extending direction of the axis of the impeller, and
wherein a leading edge of each of the plurality of splitter blades is downstream of the at least one groove portion.

3.	(Currently Amended) The compressor according to claim 1, wherein, in the cross-sectional view taken along the axis of the impeller, the at least one groove portion has a center of gravity positioned between the leading edge of each of the plurality of full blades and the trailing edge of each of the plurality of full blades in the extending direction of the axis of the impeller.--
Election/Restrictions
Claim 1 as amended above is allowable. Claims 9-11 and 13, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the species, as set forth in the Office action mailed on November 24th, 2021, is hereby withdrawn and claims 9-11 and 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Allowable Subject Matter
Claims 1-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the prior art provided in the non-final office action mailed November 24th, 2021, an additional search produced Heinrich (US 5466118) and Diemer (US 20100098532). Heinrich discloses a shroud surface (4) is adjacent to the blade tips and is provided with a plurality of grooves (5) that have curved front/back surfaces (5a, 5c) and are within the claimed range with respect to the Z/L (see Figure 2). However, Heinrich also discloses splitter blade leading edges (8), and they are not downstream of the grooves and it would not be obvious to modify them such that they are downstream of the groove. Similarly, Diemer discloses an annular groove in the shroud of a compressor and the geometry of the groove can be optimized (see Figures 3-4). However, Diemer discloses splitter blade leading edges lining up to the middle of the groove (Figure 4). Thus, the combination of claim limitations with respect to the groove geometry (downstream side wall surface, upstream side curved surface, Z/L claimed range) and the placement of the splitter blades relative to the groove is considered novel and unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745